ULTRA SERIES FUND (A Massachusetts Business Trust) Amended and Restated DECLARATION OF TRUST As of May 1, 2010 TABLE OF CONTENTS PAGE RECITALS1 ARTICLE I THE TRUST SECTION 1.1NAME1 SECTION 1.2LOCATION2 SECTION 1.3NATURE OF TRUST2 SECTION 1.4DEFINITIONS2 ARTICLE II POWER OF TRUSTEES SECTION 2.1GENERAL3 SECTION 2.2INVESTMENTS3 SECTION 2.3LEGAL TITLE3 SECTION 2.4DISPOSITION OF ASSETS4 SECTION 2.5TAXES4 SECTION 2.6RIGHTS AS HOLDER OF SECURITIES4 SECTION 2.7DELEGATION; COMMITTEES4 SECTION 2.8COLLECTION4 SECTION 2.9EXPENSES5 SECTION 2.10BORROWING5 SECTION 2.11DEPOSITS5 SECTION 2.12ALLOCATION5 SECTION 2.13VALUATION5 SECTION 2.14FISCAL YEAR5 SECTION 2.15CONCERNING THE TRUST AND CERTAIN AFFILIATES5 SECTION 2.16POWER TO CONTRACT6 SECTION 2.17INSURANCE7 SECTION 2.18PENSION AND OTHER PLANS7 SECTION 2.19SEAL7 SECTION 2.20CHARITABLE CONTRIBUTIONS7 SECTION 2.21INDEMNIFICATION7 SECTION 2.22REMEDIES7 SECTION 2.23SEPARATE ACCOUNTING7 SECTION 2.24FURTHER POWERS7 ARTICLE III ADVISER AND DISTRIBUTOR SECTION 3.1APPOINTMENT8 SECTION 3.2PROVISIONS OF AGREEMENT8 SECTION 3.3INDEPENDENCE OF TRUSTEES8 ARTICLE IV INVESTMENTS SECTION 4.1STATEMENT OF INVESTMENT OBJECTIVES AND POLICIES8 SECTION 4.2RESTRICTIONS8 SECTION 4.3PERCENTAGE RESTRICTIONS8 ARTICLE V LIMITATIONS OF LIABILITY SECTION 5.1LIABILITY TO THIRD PERSONS9 SECTION 5.2LIABILITY TO TRUST OR TO SHAREHOLDERS9 SECTION 5.3INDEMNIFICATION9 SECTION 5.4SURETY BONDS9 SECTION 5.5APPARENT AUTHORITY10 SECTION 5.6RECITALS10 SECTION 5.7RELIANCE ON EXPERTS, ETC10 SECTION 5.8LIABILITY INSURANCE10 ARTICLE VI CHARACTERISTICS OF SHARES SECTION 6.1GENERAL10 SECTION 6.2CLASSES OF STOCK11 SECTION 6.3EVIDENCE OF SHARE OWNERSHIP12 SECTION 6.4DEATH OF SHAREHOLDERS12 SECTION 6.5REPURCHASE OF SHARES12 SECTION 6.6TRUSTEES AS SHAREHOLDERS12 SECTION 6.7REDEMPTION AND STOP TRANSFERS FOR TAX PURPOSES; REDEMPTION TO MAINTAIN CONSTANT NET ASSET VALUE12 SECTION 6.8INFORMATION FROM SHAREHOLDERS13 SECTION 6.9REDEMPTIONS13 SECTION 6.10SUSPENSION OF REDEMPTION; POSTPONEMENT OF PAYMENT13 ARTICLE VII RECORD AND TRANSFER OF SHARES SECTION 7.1SHARE REGISTER13 SECTION 7.2TRANSFER AGENT13 SECTION
